 In the Matter Of MASSACHUSETTSKNITTINGMILLS CORPORATIONand;HARDIN TRUELOVE;SHIRLEY PRIMM;ERNESTADAMS;WILLIAM CLYMORE; PAUL LINDSEY;ELDRIDGE GRIMMITT;AND GEORGE PAGE.Case No. C-700.-Decided November 8, 1939Silk HosieryMa- ufacturingIndustry-Interference, Restraint,and Coercion:ant-union statements by supervisors;interrogation of employees regardingunion activities;threats of discharge if employees did not cease union activ-ities ; temporary lay-off of employee who continued union activities despitewarning; speech by president of plant warning employees plant would closeunless they ceased concertedactivities-Discrimination:charges of,dismissed.Mr. Berdon BellandMr. Charles Diimmock,for the Board.Hirsch and Smith,byMr. Harold Hirsch, Mr. Edward Cody, Mr.Garnet Andrews, Mr. Andrew Ewing,andMr.W. P. Jackson,ofAtlanta, Ga., for the respondent.Mr. Al. A. Peebles,of Columbia, -Tenn., for the charging employees.Mr. C. Carlton Fry,of Columbia, Tenn., for Mr. Huston Cox.Mr. H. G. B. King,of Chattanooga, Tenn., for the Union.Miss Anne E. Freeling,of counselto the Board.DECISIONANDORDERSTATEMENT OF TIIE CASEUpon charges and amended charges duly filed by James Dillehayon behalf of himself, Hardin Truelove, Shirley Primm, ErnestAdams, William Clymore, Paul Lindsey, Eldridge Grimmitt, andGeorge Page, herein called the charging employees, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Tenth Region (Atlanta, Georgia), issued its com-plaint dated March 11, 1938, against Massachusetts Knitting MillsCorporation,' Columbia, Tennessee, herein called the respondent, al-leging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of1Incorrectly designated in the complaint as MassachusettsKnitting Mills.17 N. L.R. B., No. 34.447 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8 (1) and(3) and Section 2 (6) and(7) of the NationalLabor Relations Act, 49 Stat.449, herein called the Act.Copiesof the complaint and notice of hearing thereon were duly servedupon the respondent and upon JamesDillehay.The complaint alleged in substance that following March 1, 1937,the respondent discharged and refused to reinstate the chargingemployees because of their union activity,thereby discouragingmembership in a labor organization by discrimination in regard totheir hire and tenure of employment;and that the respondent, byits officials,officers, and agents, advised its employees not to joinAmerican Federation of Hosiery Workers, herein called the'Union,made veiled threats as to what would happen if they organized, andwarned them to give up their concerted activities within a specifiedtime, thereby interferingwith,restraining, and coercing its employeesin the exercise of rightsguaranteedin Section 7 of the Act.OnMarch 30 the respondent filed its answer to the complaint,denyingthat it had engaged in the alleged unfair labor practices.Pursuant to notice,a hearing was held in Columbia,Tennessee,on April 14,15, and 16, 1938, before Mapes Davidson,the TrialExaminer duly designated by the Board.The Board,the respondent,the charging employees,and the Union wererepresented by counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidencebearing upon the issues was afforded all parties.During the hearing, by consent of all the parties and by rulingof the Trial Examiner,the complaint was amended to allege, andthe answer was amended to deny, that the respondent discouragedmembership in a labor organization by discrimination in regardto the hire and tenure of employment of Huston Cox, herein calleda charging employee.By consent of all the parties and by rulingof the Trial Examiner,the complaint was dismissed as to PaulLindsey.Atthe conclusion of the Board's case,the Trial Examinergranted a motion by counsel for the Board to amend the complaintto conform to the proof.At the commencement of the hearing andat the conclusion of the Board's case, the respondent moved to dismissthe complaint as to the alleged unfair labor practices within Section8 (3) of theAct.At theconclusion of the hearing,the respondentrenewed this motion and also moved to dismiss the entire complaint.The Trial Examiner denied these motions.During the course ofthe hearing,the Trial Examiner made several other rulings on mo-tions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.On June 6, 1938, the Trial Examiner filed his Intermediate Report,finding that the respondent had engaged in and was engaging ini MASSACHUSETTS KNITTING MILLS CORPORATION449unfair' labor practices affecting commerce within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the Act, andrecommending that the respondent cease and desist therefrom, and,affirmatively, reinstate the charging employees with back pay.On June 18, 1938, the respondent filed exceptions to the Inter-mediate Report and, on July 16, 1939, filed a brief in support ofits exceptions.Pursuant to notice, oral argument was had before the Board atWashington, D. C., on January 19, 1939.The respondent appearedby counsel and presented oral argument.The Board has reviewedthe respondent's exceptions and brief and, save for the exceptionswhich are consistent with the findings, conclusions, and order setforth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Massachusetts Knitting Mills Corporation, is en-gaged in the business of manufacturing full-fashioned silk hosiery.It was organized in July 1931 under the laws of the State of Mas-sachusetts, and is also licensed to do business in the State of Ten-nessee.The respondent has four plants, three in Massachusetts andone in Tennessee.The respondent's executive offices are located inBoston,Massachusetts..The only plant involved in this proceeding is the one located justoutside the city limits of Columbia, Tennessee.The principal rawmaterial used at this plant is silk, although some cotton is also used.Approximately 98 per cent of the raw materials and supplies usedat the. Columbia plant are obtained. from outside the State of Ten-nessee.Approximately 50 per cent of the machinery used at theColumbia plant was purchased outside Tennessee.All the productsmanufactured at the Columbia plant are shipped to the respondent'splant at Boston, Massachusetts, where they are dyed, packed, in-spected, and finished.The respondent employs approximately 500 people at its Columbiaplant, of whom approximately 150 are employed on the night shift.II.THE LABOR ORGANIZATIONS INVOLVEDAmerican Federation of HosieryWorkers isa labor organizationaffiliated with the American Federation of Labor. It admits to mem-bership employees of the respondent.The day-shift committee and, the night-shift committee are un-affiliated labor organizations representing employees of the respondent 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the day and night shifts respectively.The joint committee is anunaffiliated labor organization representing employees of the re-spondent on both shifts.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe Union began an organizing campaign among the respondent'semployees at the Columbia plant during the latter part of 1935 orthe early part of 1936.The organizers, wishing to escape the re-spondent's attention at this time, held meetings in remote, out-of-the-way places.They held a meeting in the summer of 1936 at asecluded spot on the bank of a river. Shortly after this meeting,Saul Kaplan, general manager of the plant, summoned Grimmittto his office.J.S.Gordon, president of the respondent, was alsopresent.Grimmitt testified that Kaplan "talked to me about, I guess,an hour, and told me if I attended any more, he would fire me .. .so, I promised him I would not have anything else to do with theunion, and he let me go back to work." Kaplan testified that he didnot recall this conversation, and Gordon was not questioned aboutit.Grimmitt attended a union meeting about a week later in Frank-lin,Tennessee.He was discharged the following day.Grimmitttestified that Kaplan told him, upon his discharge, that it was "forgoing to that union meeting and breaking my promise to him."Kaplan reinstated Grimmitt a day or two later on the condition,Grimmitt claims, that "I would not have anything to do with theunion, that if I seen or heard anything that would hurt the mill, Iwas to come and report it to him." Kaplan's explanation for Grim-mitt's discharge was that in walking through the plant, Kaplannoticed that certain employees, "were not just themselves . . . Iasked them to come in the office, and spoke to them about it . . .some of them were not frank. I could see they were holding some-thing from me. I laid them off for one night ..." Kaplan deniedthat Grimmitt's discharge was due to his union activities, or, in fact,that he knew of any such activities. In this connection, the followingcolloquy took place:Q. Such as when you talked to Mr. Grimmit about his havingattended a meeting in Franklin, Tennessee, of the AmericanFederation of HosieryWorkers, you knew he had attended.it,didn't you?A. No, I didn't know anything at all about it.Q. But you asked him about it.A. I just asked him about it. . . .. Not as to the American Fed-eration of Labor.There was no question asked like that. MASSACHUSETTS KNITTING MILLS CORPORATION451Q. You did ask him about attending a meeting of a labororganization?A. I just asked him about attending a meeting.Q. You were quite interested to learn whether he attendedor not?A. I was interested to know whether he attended the meeting.Upon the basis of Grimmitt's credible testimony and Kaplan's evasiveexplanation thereof, we find that Kaplan' questioned Grimmitt aboutunion activities, threatened him with discharge if he continued suchactivities,-and laid him off because, despite this threat and a promiseby Grimmitt to cease his union activities, Grimmitt had attendeda union meeting.Page testified that Kaplan called him to the office after themeeting in Franklin and told him "to tell the truth about what hap-pened up at that meeting ... and everything would be all right."Kaplan did not deny this conversation.We find that this testimonyof Page is substantially true.Primm testified that he was also called to the office and questionedabout union activities by Kaplan, J. S. Gordon, and his brother,B. D. Gordon, secretary-treasurer of the respondent.Primm statedthat "they wanted me to tell them where we met the union men,what all we had done, told me if I wanted a job I would have toown up to it, so I owned up to it and went back to work.... They saidifmy checks run down a little and I needed a little help, if I wouldtell them things they would make it up."Neither Kaplan nor J. S.Gordon testified about this conversation, and B. D. Gordon did notappear as a witness.We find that this testimony of Primm issubstantially true.Truelove and Cox both testified, about an occasion in January orFebruary 1937, when they were both called to the office by Kaplanand J. S. Gordon, questioned about union activities in the plant,and warned that their distribution of membership cards and otherunion activities must cease.Although Gordon and Kaplan deniedthat this conversation took place, in view of all the testimony dis-cussed above regarding conferences of the same general tenor, wefind this testimony of Truelove and Cox to be persuasive and wetherefore reject the denials of Kaplan and Gordon.In January 1937, the joint committee 2 called a strike and thennegotiated it settlement thereof with the respondent within a fewdays.During the strike many employees became affiliated with the2A strike that took place among the employees at the Columbia plant in 1934 had beensettled by,negotiations between the respondent and a committee selected by the workersto represent them.This committee ceased to function thereafer.Toward the end of 1936,the employees on the day and night shifts elected new committees to represent them.These committees acted jointly except on matters that affected employees on one shiftonly. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion.The Union postponed formal organization of the Columbiaemployees, however, preparing, instead, simultaneously to organizethe employees at all of the respondent's plants.The credible evidencecompels the conclusion that the respondent sought to thwart theUnion's organizational campaign at Columbia.J.S.Gordon had come to Columbia during the strike and re-turned to Boston at its close.A few days later, in a long-distancetelephone conversation, Kaplan informed Gordon that the employeesat Columbia were still restive and dissatisfied.Gordon returned to Columbia immediately, assembled the em-ployees, and delivered a talk to them.Dillehay testified to Gordon'sspeech as follows :[He said] the mill was closer to closing right then than it everhad been before.At that time he said before he would haveit organized or be bothered with outside agitators, he wouldtear it down brick by brick and move it away . . . he said ithad always been run without trouble or outside agitators, andhe thought he could continue to do so .. .The other charging employees, all of whom heard the speech, testi-fied to the same effect.Gordon's own version of this speech was that he stated, afterpointing out how much he had done for the employees, thatHere comes along some stranger that tries-an outsider thattries to agitate you, and you fall for it. I believe you shouldhave more confidence in me than in an outsider . . . If youdon't, then we can't go along any further; we will have to closethe mill down.Gordon testified further that by "outsider" he had reference to oneDobbs, superintendent of a competing plant in Alabama.Gordonclaims that the purpose of his talk was to prevent Dobbs from en-ticing employees of the respondent.Gordon's precipitate trip from Boston to Columbia, the timingof his talk in relation to the activity of the Union, the method ofaddressing the employees, the substance of his speech as given bythe mutually corroborative testimony of the employees in his audience,the terms-"stranger," "outsider," "agitate"-and the threat to closethe plant admittedly employed in the address, and finally, the previ-ous anti-union statements of the respondent, leave no doubt that Gor-don sought to discourage affiliation with the Union by threateningto close the plant.Gordon's conversation with several members ofthe committee at the close of his talk to the assembled employeesfurther bears out our conclusion as to the purpose of this talk and-provides another instance of interference, restraint, and coercion. MASSACHUSETTS KNITTINGMILLS CORPORATION453Dillehay, Truelove, Adams, and Clymore testified in substance thatafterthe other employees resumed work, Gordon stated to the wit-nessesthat he would give them 15 minutes in which to dispose oftheir union cards.They testified further, that at the end of thisperiod, Gordon returned, shook their hands, and asked them to re-sume work. Gordon denied that he made reference to, or had knowl-edge of, any union cards.He testified that he spoke to the com-mitteemen as follows:I am through talking; I am not going to talk any more. Ifyou want to keep this mill open, say so now. If you don't wantto, I am going to close down. I will give you fifteen minutesto decide on it.Gordon's own version reveals that his statement to the committee-men constituted a threat that he would close the plant if the em-ployees did not cease their concerted activities.We find that by the afore-mentioned acts, including the questioningof Grimmitt about union activities, threatening to discharge him ifhe continued such activities, and laying him off because he did con-tinue such activities, questioning Page about a union meeting, ques-tioning Primm about union activities and offering to reward him ifhe would keep the respondent informed of such activities, questioningTruelove and Cox about union activities and warning them thattheir efforts to obtain more union members must cease, snaking aspeech to the employees warning them that the plant would be closedif they organized a union, and warning the committeemen that theplant would be closed if they did not cease their concerted activities,the respondent, by its officials, officers, and agents, has interferedwith, restrained, and coerced its employees in the exercise of theright to self-organization, to form, join, and assist labor organiza-tions, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining and other mutual aid and protection.B. The alleged discriminationOn March 2, 1937, the employees of the night shift legging depart-ment went on strike because the respondent refused to institute asystem of alternating shifts.The respondent thereupon discontinuedthe entire night shift.The strikers began making application for reinstatement 2 or 3days after the walk-out began.Work on the night shift was re-sumed gradually.Most of the strikers applied several times orwaited in the office until the machines they had operated prior to thestrike were started, whereupon they were reinstated.Most of the 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrikers were reinstated within about a week after the beginning ofthe strike.Within 6 weeks production on the night shift had be-come normal.The plant operated at full capacity from that timeto the date of the hearing.All striking employees, with the excep-tion of the charging employees, have been reinstated.3The charging employees employed by the respondent for periodsof between 21/2 and 5 years, had done satisfactory work.All butPrinnm, Page, and Cox were members of the night-shift committee.All except Cox were members of the committee that c6hfei red withKaplan on the night of the walk-out.All had signed applicationsfor membership in the Union. Several had been active in solicitingmembership in the Union, and had been warned by the managementto cease such activity.All the charging employees had applied for reinstatement withinthe first week after the walk-out began. Some of them made severalapplications thereafter.All the charging employees left Columbiain order to obtain employment elsewhere within about 2 weeks afterthe walk-out occurred.Kaplan testified that when the charging employees first appliedfor reinstatement, their particular jobs were not yet available, andthat he so informed them.He further testified that at the time theyapplied, "my mode of conversation was definitely to make every fel-low understand, while I did not have any work at the time, they hadplenty of hope there would be some in the future."Most of thecharging employees made other applications at various times in thecourse of the ensuing 6 months.Kaplan testified that at the timessuch applications were made, their machines had not yet been startedor else their jobs had already been filled.The testimony of thevarious charging employees with regard to their several applicationsfor reinstatement is at great variance. Several corroborate Kaplan'sclaim that he told them at the time they applied that lie had no workfor them at that time, although they apparently did not gain the im-pression that "they had plenty of hope there would be some in thefuture."The respondent reinstated Lindsey, a member of the night-shiftcommittee, and other employees who had conferred with Kaplan onthe night of the walk-out. The evidence does not show that Kaplanwas ready to start work on the machines, which the charging em-ployees had operated prior to the strike, at the time the chargingemployees first applied for reinstatement.Nor does the evidencerefuteKaplan's claim that, upon subsequent application between aweek and 6 months after the walk-out, the former positions of tin-3Page, a charging employee, was reinstated and subsequently discharged.The specialcircumstances with respect to Page's case are set forth below. MASSACHUSETTSKNITTING MILLS CORPORATION455successful applicants were either not yet available or else had alreadybeen filled with other applicants. It does not appear that the re-spondent notified any persons of vacancies.Accordingly, its failureto send for the charging employees, particularly after they left town,was not discriminatory.The record, on the whole, does not convinceus that the respondent would have discriminatorily rejected a timelyapplication by the charging employees.We find that the record does not support the allegations of thecomplaint that the respondent discriminated in regard to the hireand tenure and terms and conditions of employment of James-Dille-hay,Hardin Truelove, Shirley Primm, Ernest Adams, WilliamClymore, Eldridge Grimmitt, and Huston Cox, thereby discouragingmembership in it labor organization.Page applied for reinstatement on or about March 8, and was toldby Kaplan that there was no work for him at the time.He appliedagain shortly thereafter and was reinstated.The respondent dis-charged him, however, on the first evening of his return to work.The record reveals that Page precipitated. a quarrel with a fellow-employee, that his discharge followed immediately thereafter, andthat the respondent assigned Page's guilt with respect to the quarrelas the reason for the discharge.On this record we cannot concludethat the quarrel was a pretext for eliminating a union member orthat the discharge was for concerted activity.We find that the respondent, by discharging George Page, did notdiscriminate in regard to hire and tenure and terms and conditionsof employment, thereby discouraging membership in a labororganization.IV.THE EFFECT OF THE UNFAIR LA13OR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of theAct.We shall dismiss the complaint as to alleged unfair laborpractices within Section 8 (3) of the Act.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :247334-40-vol. 17-30 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.American Federation of Hosiery Workers, the joint committee,the day-shift committee, and the night-shift committee are labororganizations,within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining,and coercing its employees inthe exerciseof the rightsguaranteed in Section7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.4.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent,Massachusetts Knitting Mills Corporation,Columbia, Ten-nessee, and its officers, agents, successors and assigns shall :1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of the right to self-organization,to form, join,or assist labor organizations,to bargaincollectivelythroughrepresentatives of their own choosing, and toengage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection,as guaranteed in Section 7of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a) Immediately post notices in conspicuous places throughout itsplant, and maintain such notices for a period of at least sixty (60)consecutive days from the date of posting, stating that the respondentwill cease and desist in the manner aforesaid;(b)Notify the Regional Director for the Tenth Region in writingwithin ten (10)days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint in so faras it allegesthat the respondent has engaged in unfair labor practices within themeaning of Section 8(3) of the Act be, and it hereby is, dismissed.MR. EDWIN S. SMITH, dissenting in part :The Board's determination that the respondent did not discriminateagainst the charging employees rests on Kaplan's testimony that they MASSACHUSETTS KNITTING MILLS CORPORATION457did not make timely application, and, with respect to Page, thatKaplan discharged him for precipitating a quarrel with a fellow-employee.Clearly, a 'Contrary result must be reached if this portionof Kaplan's testimony is not to be credited. I cannot concur in thedismissal of the complaint as to the charging employees because Icannot credit Kaplan's testimony.The Board, in Section III A of its Decision, finds that the respond-ent sought to discourage union organization and other collectiveactivity.In view of the continuing coercion by the respondent, thenatural inference is that the respondent took advantage of an op-portunity afforded by an unsuccessful strike to rid itself of employeeswho had been in the forefront of the employees' concerted activity.Since Kaplan gave untrustworthy testimony to conceal the fact thatthe respondent coerced its employees in other respects, it is morethan probable that he resorted to the same device in defending hisrefusals to reinstate.Further analysis of the record simply cor-roborates this conclusion.From the credible testimony of Adams, Truelove, Primm, andDillehay, it is abundantly clear that Kaplan, in rejecting the ap-plications of these charging employees, gave them to understandthat they were discharged, and not that they should apply again ata more opportune moment. If Kaplan had not definitely terminatedtheir employment, they would not, as they did, have left Columbiaand incurred great expense to find employment elsewhere. The TrialExaminer, who had opportunity to observe Kaplan's demeanor onthe witness stand, gave no weight to his asserted reasons.Kaplan'stestimony in this connection was general.Thus we are not evengiven the time sequence in which positions became available. Suchinformation is crucial to the respondent's defense and must be con-tained in records in its possession.The unexplained failure to pro-duce these records constitutes an admission that they would con-travene Kaplan's testimony.With respect to Page, the respondentdoes not even assert that the altercation attributed to him interferedwith the work of the night shift. It is evident that the respondentseized upon a trifling incident in' order to eliminate Page becauseof his union membership and concerted activity. I am of the opinionthat the respondent failed to reinstate the charging employees becauseof their concerted activities, and also because of their leading partin the walk-out, which Kaplan described as "a very foolish and veryunfair thing."